DETAILED ACTION
Applicant’s amendment filed January 19, 2022 is acknowledged.
Claims 1, 7, 12-14, and 18 have been amended.
Claims 3, 11, and 15 are cancelled.
Claims 1, 2, 4-10, 12-14, and 16-18 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1), and further in view of Takahashi et al. (hereinafter Takahashi) (U.S. Patent Application Publication # 2019/0141770 A1).
Regarding claim 1, Vamanan teaches and discloses a communication device (UE, figures 3-4 and 7) for handling new radio (NR) capabilities, comprising: a storage device (716, figure 7); and a processing circuit (714, figure 7), coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
receiving a first UECapabilityEnquiry message from a first base station (BS) (eNB, figure 3-4 and 8), when connecting to the first BS (210, figure 2; [0028]; teaches the eNB transmitting and the UE receiving a UE capability enquiry); and (212, figure 2; [0028]; teaches the UE transmits a set of UE capability information to the eNB; [0064]; [0065]; “…retrieving new radio capabilities of the UE according to the indicated mode of operation…”). 
However, Vamanan may not expressly disclose wherein the first UECapabilityEnquiry message comprises a first indicator indicating the communication device to transmit a first part of a plurality of NR capabilities of the communication device, wherein the first UECapabilityEnquiry message comprises a second indicator indicating the communication device to transmit a second part of the plurality of NR capabilities; transmitting the first part of the plurality of NR capabilities in response to the first indicator; and transmitting the second part of the plurality of NR capabilities of the communication device to the first BD, in response to the second indicator.
Nonetheless, in the same field of endeavor, Henttonen teaches and suggests wherein the first UECapabilityEnquiry message (UE Capability Enquiry message indicating the specific information that is requested; [0016]) comprises a first indicator indicating the communication device (UE, figure 2) to transmit a first part of a plurality of NR capabilities of the communication device, wherein the first UECapabilityEnquiry message comprises a second indicator indicating the communication device to transmit a second part of the plurality of NR capabilities ([0016]; “…The procedure includes that whenever a network wants to know UE capability…the network sends a ‘UE Capability Enquiry’ message to specify which information it wants to get (i.e., which RAT capabilities to indicate, each of which is a different type of capability item and the network can specify any one or multiple items in UE Capability Enquiry message). Then UE has to report all the capability information requested by Network…”; [0041]; [0052]; [0059]; teaches the base station sends a specific indication within an UE Capability Enquiry requesting the UE to transmit the specific NR capabilities of the UE, thus including any first or second part indicating the specific NR capability information); transmitting the first part of the plurality of NR capabilities in response to the first indicator; and transmitting the second part of the plurality of NR capabilities of the communication device to the first BD, in response to the second indicator ([0016]; “…The procedure includes that whenever a network wants to know UE capability…the network sends a ‘UE Capability Enquiry’ message to specify which information it wants to get (i.e., which RAT capabilities to indicate, each of which is a different type of capability item and the network can specify any one or multiple items in UE Capability Enquiry message). Then UE has to report all the capability information requested by Network…”; [0041]; [0052]; [0059]; teaches the UE transmits the plurality of UE capability information including specific NR capabilities of the UE in response to the enquiry).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indication within an UE Capability Enquiry requesting the UE to transmit specific NR capabilities of the UE and the UE transmits the plurality of UE capability information in response to the enquiry as taught by Henttonen with the method and system as disclosed by Vamanan for the purpose of facilitating dual connectivity, as suggested by Henttonen.

Nonetheless, in the same field of endeavor, Takahashi teaches and suggests wherein the second part of the plurality of NR capacities comprises a plurality of LTE-NR DC capabilities or plurality of NR-LTE DC capabilities ([0030]; [0033]; teaches the UE signaling LTE-NR capabilities information; [0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UE signaling LTE-NR capabilities information as taught by Takahashi with the method and system as disclosed by Vamanan, as modified by Henttonen, for the purpose of transmitting UE capabilities for interworking networks, as modified by Takahashi.

Regarding claim 4, Vamanan, as modified by Henttonen and Takahashi, discloses the claimed invention, but may not expressly disclose wherein the instructions further comprise: receiving a second UECapabilityEnquiry message from the first BS, when connecting to the first BS, wherein the second UECapabilityEnquiry message comprises a third indicator indicating the communication device to transmit a third part of the plurality of NR capabilities of the communication device; and transmitting the third part of the plurality of NR capabilities of the communication device to the first BS, in response to the third indicator.
Nonetheless, Henttonen further teaches and suggests wherein the instructions further comprise: receiving a second UECapabilityEnquiry message from the first BS, ([0016]; “…The procedure includes that whenever a network wants to know UE capability…the network sends a ‘UE Capability Enquiry’ message to specify which information it wants to get (i.e., which RAT capabilities to indicate, each of which is a different type of capability item and the network can specify any one or multiple items in UE Capability Enquiry message). Then UE has to report all the capability information requested by Network…”; [0041]; [0052]; [0059]; teaches the base station sends a specific indication within an UE Capability Enquiry requesting the UE to transmit the specific NR capabilities of the UE, thus including any first or second part indicating the specific NR capability information).

Regarding claim 6, Vamanan, as modified by Henttonen and Takahashi, discloses the claimed invention, but may not expressly disclose wherein the first part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities. 
Nonetheless, Takahashi further teaches and suggests wherein the first part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities ([0030]; [0033]; teaches the UE signaling LTE-NR capabilities information; [0043]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1) and Takahashi et al. (hereinafter Takahashi) (U.S. Patent Application Publication # 2019/0141770 A1), and further in view of Kusashima et al. (hereinafter Kusashima) (U.S. Patent Application Publication # 2019/0132896 A1).
Regarding claim 2, Vamanan, as modified by Henttonen and Takahashi, discloses the claimed invention, but may not expressly disclose wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities and at least one of a plurality of long-term evolution (LTE)-NR dual connectivity (DC) capabilities, a plurality of NR only DC capabilities and a plurality of NR-LTE DC capabilities.
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities ([0235]; [0241]; [0242]; teaches CA and DC capabilities).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device CA capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Henttonen and Takahashi, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1) and Takahashi et al. (hereinafter Takahashi) (U.S. Patent Application Publication # 2019/0141770 A1), and further in view of LI et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0136703 A1).
Regarding claim 5, Vamanan, as modified by Henttonen and Takahashi, discloses the claimed invention, but may not expressly disclose wherein the first part of the plurality of NR capabilities comprises a plurality of NR single carrier capabilities. 
Nonetheless, in the same field of endeavor, Li further teaches and suggests wherein the first part of the plurality of NR capabilities comprises a plurality of NR single carrier capabilities ([0007]; teaches “…the UE may report, in a first set (supported Band Combination, supported band combination) and a second set (supported Band Combination Add, supported band combination add), a capability of a carrier combination supported by the UE. The capability of the carrier combination includes a single-carrier capability and a multi-carrier capability…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capability information including a single-carrier capability as taught by Li with the method and system as disclosed by Vamanan, as modified by Henttonen and Takahashi, for the purpose of effectively and selectively communicating UE capabilities in the network.

Claims 7, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1).
Regarding claim 7, Vamanan teaches and discloses a first base station (BS) (eNB, figure 3-4 and 8) for handling new radio (NR) capabilities, comprising: a storage device (memory, figure 8); and a processing circuit (processor, figure 8), coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
transmitting a first UECapabilityEnquiry message to a communication device (UE, figure 3-4 and 8) (210, figure 2; [0028]; teaches the eNB transmitting and the UE receiving a UE capability enquiry); and receiving a first UECapabilityInformation message from the communication device, in response to the first UECapabilityEnquiry message, wherein the first UECapabilityInformation message comprises the plurality of NR capabilities (212, figure 2; [0028]; teaches the UE transmits a set of UE capability information to the eNB; [0064]; [0065]; “…retrieving new radio capabilities of the UE according to the indicated mode of operation…”). 
However, Vamanan may not expressly disclose wherein the first UECapabilityEnquiry message comprises a first indicator indicating the communication device to transmit a first part of a plurality of NR capabilities, wherein the first UECapabilityInformation message comprises the first part of the plurality of NR capabilities, and transmitting a second UECapabilityEnquiry message to the communication device, when the communication device connects to the first BS, 
Nonetheless, in the same field of endeavor, Henttonen teaches and suggests wherein the first UECapabilityEnquiry message (UE Capability Enquiry message indicating the specific information that is requested; [0016]) comprises a first indicator indicating the communication device (UE, figure 2) to transmit a first part of a plurality of NR capabilities, wherein the first UECapabilityInformation message comprises the first part of the plurality of NR capabilities ([0016]; “…The procedure includes that whenever a network wants to know UE capability…the network sends a ‘UE Capability Enquiry’ message to specify which information it wants to get (i.e., which RAT capabilities to indicate, each of which is a different type of capability item and the network can specify any one or multiple items in UE Capability Enquiry message). Then UE has to report all the capability information requested by Network…”; [0041]; [0052]; [0059]; teaches the base station sends a specific indication within an UE Capability Enquiry requesting the UE to transmit the specific NR capabilities of the UE, thus including any first or second part indicating the specific NR capability information), and transmitting a second UECapabilityEnquiry message to the communication device, when the communication device connects to the first BS, wherein the second UECapabilityEnquiry message comprises a third indicator indicating the communication device to transmit a third part of the plurality of NR capabilities of the communication device ([0016]; “…The procedure includes that whenever a network wants to know UE capability…the network sends a ‘UE Capability Enquiry’ message to specify which information it wants to get (i.e., which RAT capabilities to indicate, each of which is a different type of capability item and the network can specify any one or multiple items in UE Capability Enquiry message). Then UE has to report all the capability information requested by Network…”; [0041]; [0052]; [0059]; teaches the UE transmits the plurality of UE capability information including specific NR capabilities of the UE in response to the enquiry).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indication within an UE Capability Enquiry requesting the UE to transmit specific NR capabilities of the UE and the UE transmits the plurality of UE capability information in response to the enquiry as taught by Henttonen with the method and system as disclosed by Vamanan for the purpose of facilitating dual connectivity, as suggested by Henttonen.

Regarding claim 13, Vamanan, as modified by Henttonen, discloses the claimed invention, but may not expressly disclose transmitting the first UECapabilityEnquiry message or the second UECapabilityEnquiry message, when receiving an information indicating support of NR from the communication device.
Nonetheless, Henttonen further teaches and suggests transmitting the first UECapabilityEnquiry message or the second UECapabilityEnquiry message, when receiving an information indicating support of NR from the communication device ([0016]; “…The procedure includes that whenever a network wants to know UE capability…the network sends a ‘UE Capability Enquiry’ message to specify which information it wants to get (i.e., which RAT capabilities to indicate, each of which is a different type of capability item and the network can specify any one or multiple items in UE Capability Enquiry message). Then UE has to report all the capability information requested by Network…”; [0041]; [0052]; [0059]; teaches the UE transmits the plurality of UE capability information including specific NR capabilities of the UE in response to the enquiry). 

Regarding claim 14, Vamanan teaches and discloses a first base station (BS) (eNB, figure 3-4 and 8) for handling new radio (NR) capabilities, comprising: a storage device (memory, figure 8); and a processing circuit (processor, figure 8), coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
receiving first information from a first communication device (UE, figure 3-4 and 8); transmitting a first UECapabilityEnquiry message to the first communication device, in response to the first information (210, figure 2; [0028]; teaches the eNB transmitting and the UE receiving a UE capability enquiry); and 
receiving a first UECapabilityInformation message from the first communication device, in response to the first UECapabilityEnquiry message, wherein the first UECapabilityInformation message comprises the first plurality of capabilities of the first communication device (212, figure 2; [0028]; teaches the UE transmits a set of UE capability information to the eNB; [0064]; [0065]). 
However, Vamanan may not expressly disclose receiving first information indicating that a first communication device supports NR, from the first communication 
Nonetheless, in the same field of endeavor, Henttonen teaches and suggests receiving first information indicating (UE measurement report for NR) that a first communication device (UE, figure 2) supports NR, from the first communication device, a second BS or a core network (CN) node (figures 1 and 2) ([0038] teaches receiving a UE measurement report of NR from the UE suggesting support for NR); wherein the first UECapabilityEnquiry message comprises an indicator indicating the first communication device to transmit a first plurality of NR capabilities of the communication device, and wherein the first UECapabilitylnformation message comprises the first plurality of NR capabilities of the first communication device ([0016]; “…The procedure includes that whenever a network wants to know UE capability…the network sends a ‘UE Capability Enquiry’ message to specify which information it wants to get (i.e., which RAT capabilities to indicate, each of which is a different type of capability item and the network can specify any one or multiple items in UE Capability Enquiry message). Then UE has to report all the capability information requested by Network…”; [0041]; [0052]; [0059]; teaches the base station sends a specific indication within an UE Capability Enquiry requesting the UE to transmit the specific NR capabilities of the UE, thus including any first or second part indicating the specific NR capability information), and the first plurality of NR capabilities comprises a plurality of NR only DC capabilities ([0015]; [0016]; [0041]; [0059]; figures 2-3; teaches the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indication within an UE Capability Enquiry requesting the UE to transmit specific NR capabilities of the UE and the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry as taught by Henttonen with the method and system as disclosed by Vamanan for the purpose of facilitating dual connectivity, as suggested by Henttonen.

Regarding claim 17, Vamanan, as modified by Henttonen, discloses the claimed invention, but may not expressly disclose receiving a second information indicating that a second communication device does not support NR, from the second communication device; and determining not to request the second communication device to transmit a second plurality of NR capabilities of the second communication device, in response to the second information.
Nonetheless, Henttonen further teaches and suggests receiving a second information indicating that a second communication device does not support NR, from the second communication device; and determining not to request the second communication device to transmit a second plurality of NR capabilities of the second ([0015]; [0016]; [0041]; [0059]; figures 2-3; teaches the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry).

Regarding claim 18, Vamanan, as modified by Henttonen, discloses the claimed invention, but may not expressly disclose wherein the first plurality of NR capabilities further comprise at least one of a plurality of NR single carrier capabilities, the Layer 2 protocol capabilities, the plurality of NR CA only capabilities and a plurality of LTE-NR dual connectivity (DC) capabilities.
Nonetheless, Henttonen further teaches and suggests wherein the first plurality of NR capabilities further comprise at least one of the a plurality of NR single carrier capabilities, Layer 2 protocol capabilities, the plurality of NR CA only capabilities and a plurality of LTE-NR dual connectivity (DC) capabilities ([0015]; [0016]; [0041]; [0059]; figures 2-3; teaches the UE transmits the plurality of UE capability information including only NR-specific capabilities, including CA capabilities, in response to the enquiry).

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1), and further in view of Kusashima et al. (hereinafter Kusashima) (U.S. Patent Application Publication # 2019/0132896 A1).
claim 8, Vamanan, as modified by Henttonen, discloses the claimed invention, but may not expressly disclose wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities.
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities ([0235]; [0241]; [0242]; teaches CA and DC capabilities).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Henttonen, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 10, Vamanan, as modified by Henttonen, discloses the claimed invention, but may not expressly disclose receiving the second part of the plurality of NR capabilities of the communication device from the communication device, in response to the second indicator, wherein the second part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities or a plurality of NR-LTE DC capabilities. 
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests receiving the second part of the plurality of NR capabilities of the communication device from the communication device, in response to the second (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Henttonen, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 12, Vamanan, as modified by Henttonen, discloses the claimed invention, but may not expressly disclose wherein the fourth BS generates a NR configuration for a LTE-NR DC according to the third part of the plurality of NR capabilities.
Nonetheless, in the same field of endeavor, Kusashima further teaches and suggests wherein the instructions further comprise: transmitting the third part of the plurality of NR capabilities to a fourth BS, wherein the fourth BS generates a NR configuration for a LTE-NR DC according to the third part of the plurality of NR capabilities (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of HENTTONEN et al. (hereinafter Henttonen) (U.S. Patent Application Publication # 2019/0246286 A1), and further in view of Palm et al. (hereinafter Palm) (U.S. Patent Application Publication # 2016/0262053 A1).
Regarding claim 9, Vamanan, as modified by Henttonen, discloses the claimed invention, but may not expressly disclose wherein the instructions further comprise: transmitting the first part of the plurality of NR capabilities to a second BS, when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first part of the plurality of NR capabilities; or transmitting the first part of the plurality of NR capabilities to a third BS, when determining to trigger a LTE-NR DC, wherein the third BS generates a NR configuration configuring the communication device to communicate with the third BS in the LTE-NR DC according to the first part of the plurality of NR capabilities. 
(target eNB), when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first part of the plurality of NR capabilities ([0009]; [0020]; [0076]-[0079]; teaches triggering handover from the first eNB to a second eNB).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a handover procedure as taught by Palm with the method and system as disclosed by Vamanan, as modified by Henttonen, for the purpose of adding the possibility for the eNB to request additional UE capability information, additional supported band combinations, for example, for load balancing purposes and in the case of handover towards a target eNB supporting a different set of bands than the source eNB, as suggested by Palm.

Regarding claim 16, Vamanan, as modified by Henttonen, further teaches and discloses wherein the instructions further comprise: transmitting the first plurality of NR capabilities of the first communication device to the second BS, when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first plurality of NR capabilities. 
Nonetheless, in the same field of endeavor, Palm teaches and suggests wherein the instructions further comprise: transmitting the first plurality of NR capabilities of the ([0009]; [0020]; [0076]-[0079]; teaches triggering handover from the first eNB to a second eNB).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a handover procedure as taught by Palm with the method and system as disclosed by Vamanan, as modified by Henttonen, for the purpose of adding the possibility for the eNB to request additional UE capability information, additional supported band combinations, for example, for load balancing purposes and in the case of handover towards a target eNB supporting a different set of bands than the source eNB, as suggested by Palm.

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4-10, 12-14, and 16-18 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Consider claim 1, Applicant argues, on pages 10-12 of the Remarks, that Vamanan, Kusashima, and Yilmaz fail to disclose “a first indicator and a second indicator in a UE capability enquiry message to request a first portion and a second portion of the NR capabilities of the UE, respectively, and the UE includes a first portion and a second portion of the NR capabilities in a UE capability information message in response to the first indicator and second indicator, respectively”.

Henttonen is relied upon to teach and disclose a base station communicating a UE Capability Enquiry message indicating to the UE to transmit information regarding specific capabilities of the UE, such as NR capabilities and other UE capabilities ([0016]; [0041]; [0059]).  Henttonen further teaches “that whenever a network wants to know UE capability…the network sends a ‘UE Capability Enquiry’ message to specify which information it wants to get…the network can specify any one or multiple items in UE Capability Enquiry message). Then UE has to report all the capability information requested by Network…”, therefore suggesting that one of ordinary skill in the art would understand that a first and second indicator indicating any part of a plurality of NR capabilities can be included in a UE Capability Enquiry in order for the network to obtain the specifically requested information from the UE.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indication within an UE Capability Enquiry requesting the UE to transmit specific NR capabilities of the UE and the UE transmits the plurality of UE capability information in response to the enquiry as taught by Henttonen with the method and system as disclosed by Vamanan for the purpose of facilitating dual connectivity, as suggested by Henttonen.


Consider claim 14, Applicant argues, on pages 14-15 of the Remarks, that Vamanan, Henttonen, and Li does not disclose that the network sends a UE Capability Enquiry message in response to receiving first information indicating that the UE supports NR.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Vamanan, as modified by Henttonen, does teach and suggest that the network sends a UE Capability Enquiry message in response to receiving first information indicating that the UE supports NR.
Henttonen clearly teaches and suggests first information such as receiving a UE measurement report of NR from the UE suggesting support for NR (figure 2; [0038]).
Therefore, based on the broadest reasonable interpretation, it is the combination of Vamanan and Henttonen, and more specifically Henttonen that teaches and suggests receiving first information indicating that a first communication device supports NR, from the first communication device, a second BS or a core network (CN) node.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
For independent claims 7 and 14, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1.

	
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 24, 2022